Contact: Jeffrey W. Farrar Executive Vice President and CFO (434) 964-2217 jfarrar@stellarone.com STELLARONE CORPORATION REPORTS THIRD QUARTER EARNINGS AND INCREASES QUARTERLY DIVIDEND RATE Charlottesville, VA October 25, 2012 –StellarOne Corporation (NASDAQ: STEL) (“StellarOne”), today reported third quarter 2012 net income available to common shareholders of $5.6 million, or $0.24 net income per diluted common share. This represents a 41.7% increase over net income available to common shareholders of $3.9 million or $0.17 per diluted common share recognized during the same quarter in the prior year. For the first nine months of 2012, StellarOne reported net income available to common shareholders of $15.9 million, an increase of 65.5% compared to the first nine months of last year. Earnings per diluted common share totaled $0.69 for the first nine months of 2012, an increase of 64.3% compared to 2011. “We are pleased with our steady progress this quarter, with notable improvement in operating efficiency and credit costs, and a significantly larger earnings contribution from our mortgage line of business. While we had loan growth this quarter, it continues to be a real challenge in this business environment” said O. R. Barham, Jr., President and Chief Executive Officer. In light of the earnings improvement, Stellarone’s Board of Directors has approved a quarterly cash dividend of $0.08 per share payable on November 27, 2012 to shareholders of record as of November 6, 2012.The payment represents a 33% increase over the previous quarterly dividend rate, a 100% increase over the dividend rate for the same quarter last year, and an annual yield to shareholders of approximately 2.5% based on the closing price of StellarOne stock on October 23, 2012. Commenting on the dividend announcement, O. R. Barham, Jr., President and Chief Executive Officer said, "We are pleased to increase the dividend in light of continuing improvements in earnings and the fact that we are one of the strongest capitalized institutions in the Commonwealth. We are committed to maintaining our history of a robust dividend payout, and believe that we can continue to increase the dividend in the coming quarters as supported by the continued improvement in our financial performance." Third quarter financial performance highlights included: · Net revenues amounted to $33.0 million, up $987 thousand or 3.1% as compared to $32.0 million for third quarter last year. · Pre-tax, pre-provision earnings were $10.2 million, up $578 thousand or 6.0% over $9.6 million for the third quarter last year. · Nonperforming asset levels improved to $43.1 million, a decrease of $9.4 million or 17.9% from 2011, lowering the ratio of non-performing assets as a percentage of total assets to 1.46% as of September 30, 2012, compared to 1.77% as of September 30, 2011. · Annualized net charge-offs as a percentage of average loans receivable amounted to 0.42% for the third quarter of 2012, down from 0.56% for the second quarter of 2012 and down from 0.73% for same quarter last year. · Efficiency ratio was 67.94% for the quarter versus 69.01% for the same quarter last year. Net Interest Margin Contracts Modestly The net interest margin was 3.77% for the third quarter of 2012, compared to 3.84% for the second quarter of 2012 and 3.77% for the third quarter of 2011.The current low interest rate environment, market loan pricing pressures and the U.S. fiscal policy environment has accelerated asset yield compression, resulting in some margin compression.The average yield on earning assets for the current quarter decreased 12 basis points to 4.45% on a sequential basis.Investment yields and loan yields contracted 24 basis points and 10 basis points, respectively, on a sequential basis.Investment yields contracted due to lower yields realized on the recent investment activity in the current low rate environment.Loan yields contracted due to re-pricing within the current portfolio and reduced yields on new production.Due to lower rates paid on deposits, a 6 basis point improvement in the cost of interest bearing liabilities was noted sequentially, moving from 0.89% during the second quarter of 2012 to 0.83% during the third quarter of 2012.Higher earning assets offset the margin compression experienced during the quarter as net interest income on a tax-equivalent basis remained stable at $25.0 million for the third quarter of 2012, compared to $25.1 million for the third quarter last year and $24.9 million in the second quarter of 2012. Operating Noninterest Income Increase Driven by Mortgage Revenues On an operating basis, which excludes gains and losses from sales and impairments of securities and other assets, total non-interest income amounted to $8.7 million for the third quarter of 2012, up $499 thousand or 6.1% on a sequential basis compared to $8.2 million for the second quarter of 2012, and up $937 thousand or 12.1% compared to the third quarter last year. Both the sequential quarter and year over year increases in operating noninterest income stemmed largely from continued strong production volumes from our mortgage segment. Mortgage banking-related fees totaled $2.3 million for the third quarter of 2012, or up $583 thousand or 33.3% compared to $1.8 million for the second quarter of 2012 and up $368 thousand or 18.7% when compared to the same quarter in 2011.The increase is primarily volume driven and not margin related as loans sold in the third quarter of 2012 totaled $70.8 million or up $15.8 million or 28.7% from the $55.0 million sold during the second quarter of 2012.The volume increase during the third quarter is attributable to our ability to capitalize on the market demand for mortgage refinancing driven by the low rate environment.In addition to this revenue increase, a sequential decrease in mortgage indemnification expense of $174 thousand contributed to a significant improvement in earnings contribution from the mortgage segment, with after-tax earnings of $588 thousand representing $0.03 per common diluted share. Losses on foreclosed assets increased $162 thousand sequentially for the quarter, reflecting an increase in OREO balances as well as the impact of updated valuations on significant underlying properties, which necessitated valuation adjustments.Other operating income decreased $103 thousand during the quarter due to lower seasonal revenues from pass through insurance investments, which was offset by $411 thousand in commercial lending loan swap fee income booked to this line item for the quarter. Retail banking fee income remained flat at $3.8 million for the third quarter of 2012, an increase of $32 thousand compared the second quarter of 2012.The revenue mix from this line of business had a slight uptick in overdraft revenue with an offsetting decrease in interchange income. Wealth management revenues from trust and brokerage fees for the third quarter of 2012 were $1.3 million or essentially flat on a sequential quarter basis and up $95 thousand or 7.9% when compared to the third quarter of 2011. The year over year increase is primarily due to higher fee realizations attributable to new asset growth and to a lesser extent increases in the market value of underlying assets.Fiduciary assets increased sequentially by $8.5 million or 1.9% amounting to $466.9 million at September 30, 2012, compared to $458.4 million at June 30, 2012.These increases were driven by both market value improvement and growth from new assets. Net Charge-Offs Decrease and Overall Asset Quality Remains Stable Non-performing assets totaled $43.1 million at September 30, 2012, up $583 thousand or 1.4% sequentially from $42.5 million at June 30, 2012 and down $9.4 million or 17.9% compared to $52.5 million at September 30, 2011.The ratio of non-performing assets as a percentage of total assets remained stable sequentially at 1.46% as of September 30, 2012, compared to 1.43% as of June 30, 2012 and was down compared to 1.77% at September 30, 2011. Net charge-offs for the third quarter of 2012 totaled $2.2 million, down $691 thousand or 24.1% compared to the $2.9 million for the second quarter of 2012 and down $1.6 million or 42.1% when compared to $3.8 million for the third quarter of 2011.Annualized net charge-offs as a percentage of average loans receivable amounted to 0.42% for the third quarter of 2012, down from 0.56% for the second quarter of 2012 and down from 0.73% for the third quarter of 2011. Foreclosed assets totaled $7.9 million at September 30, 2012, up $893 thousand or 12.7% compared to $7.0 million at June 30, 2012 and down $1.1 million or 12.2% compared to $9.0 million at September 30, 2011. Included in the loan portfolio at September 30, 2012, are loans classified as troubled debt restructurings (“TDRs”) totaling $27.6 million or 1.4% of total loans.TDRs were reduced sequentially by 7.2% or $2.1 million as compared to $29.8 million at June 30, 2012. At September 30, 2012, $25.0 million or 90.5% of total TDRs were performing under the modified terms. StellarOne recorded a provision for loan losses of $1.9 million for the third quarter of 2012, an increase of $500 thousand compared to the $1.4 million recognized for the second quarter of 2012 and a decrease of $1.4 million compared to the third quarter of 2011.The decreased provisioning in the first three quarters of 2012 is reflective of the continued improvement in underlying credit quality metrics used in measuring the risk inherent in the loan portfolio.The allowance as a percentage of non-performing loans was 84.9% at September 30, 2012, or essentially unchanged from 85.0% at June 30, 2012. The third quarter 2012 provision compares to net charge-offs of $2.2 million, resulting in an allowance for loan losses of $29.9 million at September 30, 2012, a decrease of $282 thousand when compared to $30.1 million at June 30, 2012. The allowance as a percentage of total loans was 1.45% at September 30, 2012, compared to 1.48% at June 30, 2012. Operating Expenses Noninterest expenses were $23.6 million for the third quarter of 2012, down sequentially by $734 thousand or 3.0% compared to $24.3 million in the second quarter of 2012, and up $336 thousand or 1.4% compared to third quarter of 2011. The sequential quarter decrease in noninterest expense was driven primarily by a previously disclosed one-time severance charge taken during the second quarter in conjunction with phase one of our cost save initiative.Our core compensation and benefits run rate, which excludes mortgage commissions, severance payments, and corporate incentives decreased $260 thousand or 2.2% sequentially from $11.9 million to $11.7 million.As previously disclosed, some of the savings associated with phase one of our cost save initiative have been redeployed to organic growth initiatives in Charlottesville, Richmond and Hampton Roads.Compensation and benefits related to our new offices amounted to $215 thousand for the quarter. Compensation and benefits increased $245 thousand when compared to the same period in the prior year.This increase was caused by increased mortgage commission and production incentives totaling $391 thousand and increased medical premiums of $262 thousand, which were offset by a decrease in salaries of $405 thousand.During the first nine months of 2012, FTE’s were reduced by 65 to 746 FTE at September 30, 2012. This includes both the FTE’s eliminated during phase one of our cost initiative, which was effective July 2, 2012 and purposeful reductions managed through attrition and branch closings.Marketing expenses remained elevated sequentially and were associated with the grand opening of two new retail locations in Richmond and Tidewater.Professional fees decreased $296 thousand sequentially due primarily to lower legal fees associated with employment matters and loan workouts, while fees for consulting services related to CEO succession planning and phase two of our efficiency initiative continued throughout the third quarter. The efficiency ratio was 67.94% for the third quarter of 2012, compared to 71.72% for the second quarter of 2012 and 69.01% for the same quarter in 2011.The sequential quarter decrease in the efficiency ratio reflects the absence of the $824 thousand one-time charge associated with severance costs incurred during the second quarter along with improved noninterest income revenues.The year over year decrease is a result of increased revenues from noninterest income. Phase two of our efficiency initiative is well underway, which contains strategies to enhance revenues and streamline processes in order to achieve further improvement in efficiency and effectiveness.Phase three of the initiative has begun and will serve to align our real estate holdings and associated expense structure with our current and future needs.We view these as longer-term commitments which will facilitate some immediate enhancements while other strategies implemented will be realized over a twelve to eighteen month horizon. Effective Tax Rate The provision for income taxes was $2.0 million for the third quarter of 2012 compared to $1.8 million for the second quarter of 2012. This produced an effective tax rate for the third quarter of 2012 of 26.0% compared to 26.6% for the prior quarter. The decrease in the current quarter’s effective tax rate was due to an adjustment increasing our estimated realization of pass through tax credits anticipated to be utilized during 2012.For the first nine months of 2012 the effective rate was 26.8%, which is slightly higher than 26.3%, which represents our anticipated effective rate for the remainder of 2012. Capital Ratios Risk-based capital ratios continue to substantially exceed published regulatory standards for well-capitalized banks. The period-end tangible common equity ratio was 10.90% at September 30, 2012 compared to 10.60% at June 30, 2012. Tier 1 risk-based and total risk-based capital ratios were 15.65% and 16.90%, respectively, at September 30, 2012 compared to 15.53% and 16.78% at June 30, 2012. Shareholders’ equity represented 14.5% of total assets at September 30, 2012, while book value per common share was $18.71 per share. Balance Sheet Trends Period end loans increased $17.9 million, sequentially or 0.9% to the second quarter of 2012, while average loans for the third quarter of 2012 were $2.07 billion, up $15.4 million or 0.8% compared to the second quarter of 2012.Period end commercial real estate loans grew sequentially by $36.6 million or 4.2%.While loan contraction has stabilized during 2012, soft demand, pricing competition for quality loans and increased curtailments continue to be obstacles we face while continuing our focus on growing the loan portfolio. Average securities were $548.3 million for the third quarter, up $37.1 million or 7.2% from $511.3 million for the second quarter of 2012. Average deposits for the third quarter of 2012 were $2.44 billion or up $29.6 million or 1.2% on a sequential quarter basis compared to the second quarter of 2012.Average interest and noninterest bearing demand deposit accounts were $947.1 million at September 30, 2012, a $14.7 million or 1.6% increase over June 30, 2012.At September 30, 2012, total period end assets were $2.96 billion, compared to $2.98 billion at June 30, 2012. Period end cash and cash equivalents were $54.9 million at September 30, 2012, a decrease of $18.6 million or 25.3% compared to $73.5 million at June 30, 2012. About StellarOne StellarOne Corporation is a traditional community bank, offering a full range of business and consumer banking services, including trust and wealth management services. Through the activities of our sole subsidiary, StellarOne Bank, we operate over 50 full-service financial centers, two loan production offices, and over 60 ATMs serving the New River Valley, Roanoke Valley, Shenandoah Valley, and Central and North Central Virginia. Earnings Webcast To hear a live webcast of StellarOne’s third quarter 2012 earnings conference call at 10:00 a.m. (EDT) on Thursday, October 25, 2012, please visit our website at www.StellarOne.com and click on the Investor Relations section for detailed instructions on how to participate. Replays of the conference call will be available from 1:00 p.m. (EDT) on Thursday, October 25, 2012 through 11:59 PM (EDT) on Thursday, November 1, 2012, by dialing toll free (855) 859 2056 and using passcode #37746949. Non-GAAP Financial Measures This report refers to the efficiency ratio, which is computed by calculating noninterest expense less amortization of intangibles and goodwill impairments and dividing this by the sum of net interest income on a tax equivalent basis and non-interest income excluding gains on securities and losses on foreclosed assets. The report also refers to operating noninterest income, which reflects noninterest income adjusted for non-recurring expenses associated with asset gains and losses or expenses that are unusual in nature.Comparison of our efficiency ratio and operating earnings with those of other companies may not be possible because other companies may calculate them differently.Pre-tax, pre-provision earnings, which adjusts for tax equivalent items and adds back provision and tax expense to net income, is used to demonstrate a more representative comparison of operational performance without the volatility of credit quality that is typically present in times of economic stress. The tangible common equity ratio is used by management to assess the quality of capital and management believes that investors may find it useful in their analysis of the company. This capital measure is not necessarily comparable to similar capital measures that may be presented by other companies. Such information is not in accordance with generally accepted accounting principles in the United States (“GAAP”) and should not be construed as such. These are non-GAAP financial measures that management believes provide investors with important information regarding operational efficiency. Management believes such financial information is meaningful to the reader in understanding operating performance, but cautions that such information should not be viewed as a substitute for GAAP. StellarOne, in referring to its net income, is referring to income under GAAP. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements. The forward-looking statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from historical results, or those anticipated. When we use words such as “believes,” “expects,” “anticipates” or similar expressions, we are making forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date thereof. StellarOne wishes to caution the reader that factors, such as those listed below, in some cases have affected and could affect StellarOne’s actual results, causing actual results to differ materially from those in any forward-looking statement. These factors include: (i) expected cost savings from StellarOne’s acquisitions and dispositions, (ii) competitive pressure in the banking industry or in StellarOne’s markets may increase significantly, (iii) changes in the interest rate environment may reduce margins, (iv) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, credit quality deterioration, (v) changes may occur in banking legislation and regulation, (vi) changes may occur in general business conditions, and (vii) changes may occur in the securities markets. Please refer to StellarOne’s filings with the Securities and Exchange Commission for additional information, which may be accessed at www.StellarOne.com. NOTE: Risk-based capital ratios are preliminary. STELLARONE CORPORATION (NASDAQ: STEL) SELECTED FINANCIAL DATA (UNAUDITED) (Dollars in thousands, except per share data) SUMMARY INCOME STATEMENT Three Months Ended September 30, Nine Months Ended September 30, Interest income - taxable equivalent $ Interest expense Net interest income - taxable equivalent Less: taxable equivalent adjustment Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income Noninterest expense Income tax expense Net income Dividends and accretion on preferred stock - ) - ) Net income available to common shareholders $ Earnings per share available to common shareholders Basic $ Diluted $ SUMMARY AVERAGE BALANCE SHEET Three Months Ended September 30, Nine Months Ended September 30, Total loans $ Total investment securities Total earning assets Total assets Total deposits Shareholders' equity PERFORMANCE RATIOS Three Months Ended September 30, Nine Months Ended September 30, Return on average assets % Return on average equity % Return on average realized equity (A) % Net interest margin (taxable equivalent) % Efficiency (taxable equivalent) (B) % CAPITAL MANAGEMENT September 30, Tier 1 risk-based capital ratio % % Tangible equity ratio % % Tangible common equity ratio % % Period end shares issued and outstanding Book value per common share Tangible book value per common share Three Months Ended September 30, Nine Months Ended September 30, Shares issued (cancelled) ) Average common shares issued and outstanding Average diluted common shares issued and outstanding Cash dividends paid per common share $ SUMMARY ENDING BALANCE SHEET September 30, Total loans $ $ Total investment securities Total earning assets Total assets Total deposits Shareholders' equity OTHER DATA End of period full-time equivalent employees NOTES: (A) Excludes the effect on average stockholders' equity of unrealized gains (losses) that result from changes in market values of securities and other comprehensive pension expense. (B) Comparison of our efficiency ratio with those of other companies may not be possible, because other companies may calculate the efficiency ratio differently.See Non-GAAP reconciliation for detail. STELLARONE CORPORATION (NASDAQ: STEL) QUARTERLY PERFORMANCE SUMMARY (UNAUDITED) (Dollars in thousands) CREDIT QUALITY Three Months Ended September 30, Nine Months Ended September 30, Allowance for loan losses: Beginning of period $ Provision for loan losses Charge-offs ) Recoveries Net charge-offs ) End of period $ Accruing Troubled Debt Restructurings $ $ Loans greater than 90 days past due still accruing $ 2 $ September 30, Non accrual loans $ $ Non accrual TDR's Total non-performing loans Foreclosed assets Total non-performing assets $ $ Nonperforming assets as a % of total assets % % Nonperforming assets as a % of loans plus foreclosed assets % % Allowance for loan losses as a % of total loans % % Annualized net charge-offs as a % of average loans outstanding - 3 months % % Annualized net charge-offs as a % of average loans outstanding - year to date % % September 30, 2012 Loans Outstanding Nonaccrual Loans Nonaccrual Loans to Loans Outstanding Construction and land development: Commercial $ $ % Residential % Total construction and land development % Commercial real estate: Commercial real estate - owner occupied % Commercial real estate - non-owner occupied % Farmland % Multifamily, nonresidential and junior liens % Total commercial real estate % Consumer real estate: Home equity lines % Secured by 1-4 family residential, secured by first deeds of trust % Secured by 1-4 family residential, secured by second deeds of trust % Total consumer real estate % Commercial and industrial loans (except those secured by real estate) % Consumer and other: Consumer installment loans 12 % Deposit overdrafts - % All other loans 11 % Total consumer and other 23 % Total loans $ $ % STELLARONE CORPORATION (NASDAQ: STEL) QUARTERLY PERFORMANCE SUMMARY (UNAUDITED) (Dollars in thousands, except per share data) Percent Increase SELECTED BALANCE SHEET DATA 9/30/2012 9/30/2011 (Decrease) Assets Cash and cash equivalents $ $ -65.19 % Investment securities, at fair value % Mortgage loans held for sale -23.58 % Loans: Construction and land development -10.92 % Commercial real estate % Consumer real estate -2.76 % Commercial and industrial loans (except those secured by real estate) % Consumer and other % Total loans % Deferred loan costs ) > 100 % Allowance for loan losses ) ) -15.33 % Net loans % Premises and equipment, net -4.13 % Core deposit intangibles, net -30.44 % Goodwill % Bank owned life insurance % Foreclosed assets -12.23 % Other assets -3.73 % Total assets % Liabilities Deposits: Noninterest bearing deposits % Money market & interest checking % Savings % CD's and other time deposits -9.37 % Total deposits % Federal funds purchased and securities sold under agreements to repurchase -16.51 % Federal Home Loan Bank advances -8.33 % Subordinated debt % Deferred income tax liability > 100 % Other liabilities % Total liabilities % Stockholders' equity Preferred stock - -100.00 % Common stock % Additional paid-in capital % Retained earnings % Accumulated other comprehensive income % Total stockholders’ equity -1.11 % Total liabilities and stockholders’ equity $ $ % STELLARONE CORPORATION (NASDAQ: STEL) QUARTERLY PERFORMANCE SUMMARY (UNAUDITED) (Dollars in thousands) Percent For the three months ended Increase 9/30/2012 9/30/2011 (Decrease) Interest Income Loans, including fees $ $ -4.46 % Federal funds sold and deposits in other banks 24 78 -69.23 % Investment securities: Taxable -5.69 % Tax-exempt -12.73 % Total interest income -5.10 % Interest Expense Deposits -29.46 % Federal funds purchased and securities sold under agreements to repurchase 8 8 % Federal Home Loan Bank advances -21.03 % Subordinated debt % Total interest expense -26.13 % Net interest income % Provision for loan losses -42.42 % Net interest income after provision for loan losses % Noninterest Income Retail banking fees -4.35 % Commissions and fees from fiduciary activities % Brokerage fee income % Mortgage banking-related fees % (Losses) gains on mortgage indemnifications and repurchases ) 31 > 100 % Gains (losses) on sale of premises and equipment 17 (9 ) > 100 % Gains on securities available for sale 9 41 -78.05 % Losses on sale / impairments of foreclosed assets ) ) % Income from bank owned life insurance % Other operating income > 100 % Total noninterest income % Noninterest Expense Compensation and employee benefits % Net occupancy % Equipment -6.59 % Amortization-intangible assets % Marketing > 100 % State franchise taxes -5.37 % FDIC insurance -16.95 % Data processing % Professional fees -8.42 % Telecommunications % Other operating expenses % Total noninterest expense % Income before income taxes % Income tax expense % Net income $ $ % STELLARONE CORPORATION (NASDAQ: STEL) QUARTERLY PERFORMANCE SUMMARY (Dollars in thousands) Percent For the nine months ended Increase 9/30/2012 9/30/2011 (Decrease) Interest Income Loans, including fees $ $ -4.50 % Federal funds sold and deposits in other banks 90 -57.35 % Investment securities: Taxable -5.94 % Tax-exempt -5.66 % Total interest income -4.76 % Interest Expense Deposits -26.61 % Federal funds purchased and securities sold under agreements to repurchase 20 24 -16.67 % Federal Home Loan Bank advances -25.04 % Subordinated debt % Total interest expense -24.09 % Net interest income % Provision for loan losses -62.10 % Net interest income after provision for loan losses % Noninterest Income Retail banking fees % Commissions and fees from fiduciary activities % Brokerage fee income -4.64 % Mortgage banking-related fees % Losses on mortgage indemnifications and repurchases ) ) >100 % Gains (losses) on sale of premises and equipment 10 (6 ) >100 % Gains on securities available for sale 88 62 % Losses on sale / impairments of foreclosed assets ) ) % Income from bank owned life insurance % Other operating income % Total noninterest income % Noninterest Expense Compensation and employee benefits % Net occupancy % Equipment % Amortization-intangible assets % Marketing % State franchise taxes -5.43 % FDIC insurance -20.64 % Data processing % Professional fees % Telecommunications % Other operating expenses -4.83
